



Exhibit 10.1


Larry A. Hammond, 00409
Grace E. Rebling, 028661
OSBORN MALEDON, P.A.
2929 North Central Avenue, 21st Floor
Phoenix, Arizona 85012-2793
(602) 640-9000
lhammond@omlaw.com
grebling@omlaw.com
Attorneys for Plaintiff, Western Union Financial Services, Inc.




IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA


State of Arizona, ex rel.
Attorney General Mark Brnovich,


Plaintiff,
 
vs.


Western Union Financial Services, Inc.


Defendant.
No. CV 2010-005807


FINAL ORDER ACCEPTING MONITOR’S FINAL REPORT OF THE SECONDARY RECOMMENDATIONS
TERM AND CONCLUDING MATTER


Assigned to the Honorable
Warren Granville



On February 24, 2010, the Court approved the Settlement Agreement between the
State of Arizona (“State”) and Western Union Financial Services, Inc. (“Western
Union”) and entered an order appointing a Monitor to evaluate Western Union’s
compliance with the terms of the Settlement Agreement, to review the
effectiveness of Western Union’s risk-based anti-money laundering (“AML”)
compliance program in the Southwest Border Area, and to make recommendations to
improve Western Union’s AML compliance program in the Southwest Border Area. By
minute entry filed March 15, 2010, the Court assigned the above civil cause
number to this matter.
On January 31, 2014, the Court approved the parties’ Amendment to the Settlement
Agreement. The Settlement Agreement, as amended, required Western Union to
implement Primary Recommendations on, or before, October 31, 2015, and Secondary
Recommendations on, or before,





--------------------------------------------------------------------------------





June 30, 2017. The Settlement Agreement, as amended, required the Monitor to
evaluate, in final written reports, whether Western Union complied with its
obligations to successfully implement the Primary and Secondary Recommendations
and an AML compliance program for the Southwest Border Area that is consistent
with the requirements of the Bank Secrecy Act, relevant implementing
regulations, industry best practices, and applicable guidance from government
regulators, as applied to money services businesses, and is reasonably designed
to prevent, detect, and report money-laundering activity.
By order dated July 27, 2016, the Court accepted the Monitor’s Final Report of
the Primary Recommendations Term, found that Western Union had satisfied its
obligations under paragraphs 10A.1 and 10A.2 of the Settlement Agreement, as
amended, to implement the Primary Recommendations and an AML compliance program
for the Southwest Border Area, not including the Secondary Recommendations. As
Western Union had satisfied its obligations with respect to the Primary
Recommendations Term, the Court found that the State was forever barred from
investigating, prosecuting, bringing criminal charges or civil claims against,
or taking regulatory action against Western Union or Western Union Affiliates as
provided in paragraph 13 of the Settlement Agreement. By the same order dated
July 27, 2016, the Court terminated the Primary Recommendations Term.
The Court having now received the Monitor’s Final Report of the Secondary
Recommendations Term (“Final Report”) in the above-captioned matter, and the
parties indicating that neither the State nor Western plans to seek review of
the Monitor’s conclusions in the Final Report,
THE COURT HEREBY ACCEPTS the Final Report’s conclusions that Western Union has
successfully implemented all Secondary Recommendations and that Western Union
has successfully implemented an AML compliance program in the Southwest Border
Area that is consistent with the requirements of the Bank Secrecy Act, relevant
implementing regulations, industry best practices, and applicable guidance from
government regulators, as applied to money services businesses, and is
reasonably designed to prevent, detect, and report money-laundering activity.
THE COURT HEREBY FINDS that Western Union has satisfied its obligation under
paragraph 10B.2 of the Settlement Agreement, as amended by paragraph 6 of the
Amendment, to implement the Secondary Recommendations on or before June 30,
2017.







--------------------------------------------------------------------------------





THE COURT FURTHER FINDS that Western Union has satisfied its obligation under
paragraph 10B.3 of the Settlement Agreement, as amended by paragraph 6 of the
Amendment, to implement an AML compliance program for the Southwest Border Area.
IT IS HEREBY ORDERED that, in light of the Monitor’s early submission of the
Final Report and the Court’s acceptance of the Monitor’s conclusions in the
Final Report, the Secondary Recommendations Term, which under paragraph 10B.5 of
the Settlement Agreement, as amended, was scheduled to end on December 31, 2017,
is terminated as of the date of this order.
IT IS FURTHER ORDERED that, as Western Union has complied with all terms of the
Settlement Agreement, as amended, and the Monitor has completed all duties
imposed by the Settlement Agreement, as amended, the Monitor Engagement shall
terminate as of the date of this order.
IT IS FURTHER ORDERED that any funds remaining in the Clerk’s account and in the
Monitor’s possession shall be transferred to Western Union together with any
interest remaining in the Clerk’s account within thirty days after the date of
this order pursuant to paragraph 23.1.1 of the Settlement Agreement, as amended
by paragraph 11 of the Amendment.
IT IS FURTHER ORDERED that the continuing obligations of the Settlement
Agreement, as amended, and the Monitor Engagement Letter, including but not
limited to the duty of confidentiality, shall survive termination of the
above-captioned matter.
IT IS FURTHER ORDERED that this is a final order concluding the matter between
the parties. The Court retains jurisdiction for the limited purpose of remaining
available to assist should the company fail to adhere to its continuing
obligations to provide the funding and information provided for under paragraphs
12.7 and 17.1.6 of the Settlement Agreement, as amended, and the Court’s order
dated January 31, 2014.


DATED this 9th day of June, 2017.


/s/ Hon. Warren Granville  
Hon. Warren Granville
Maricopa County Superior Court Judge





